Citation Nr: 1343061	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-32 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from An August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted prior to adjudication of the Veteran's claim.  The Veteran asserted in a notarized affidavit received in December 2011 that he was treated by four different private doctors in the early 1970s for pain in his feet after his June 1970 separation from service: Dr. Larson of Decorah, Iowa; Dr. Weidiman of Vinton, Iowa; an unnamed podiatrist located in Cedar Rapids, Iowa; and Dr. Robert Swaney of Cedar Rapids, Iowa.  In January 2012, the VA requested that the Veteran complete VA Form 21-4142 for any treatment provided by these doctors.  The Veteran returned signed copies of these forms in June 2012 for Dr. Weidiman, Dr. Swaney and Larson.  However, nothing in the record indicates that the VA undertook its duty to obtain the Veteran's private medical records.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran asserts his entitlement to service connection for peripheral neuropathy both on a presumptive basis due to Agent Orange exposure while stationed in Vietnam and as secondary to his service-connected diabetes mellitus.  The Veteran's DD-214 shows that he served in the Republic of Vietnam from June 1969 to June 1970.  Therefore, exposure to herbicides while in Vietnam is presumed. 

In certain circumstances, service connection may be granted on a presumptive basis as a chronic disease (such as for organic disease of the nervous system), or for Vietnam veterans based on presumptive exposure to herbicides, including Agent Orange (such as for early onset peripheral neuropathy).  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Symptoms of such diseases must generally manifest to a degree of 10 percent or more within one year after the date of a veteran's last exposure to herbicides or one year after separation from active service in order to qualify for the presumption of service connection.  Under the VA's recently amended adjudication regulations, symptoms of early onset peripheral neuropathy no longer need to be transient, appear "within weeks or months of exposure" and resolve within two years of the date of onset for the presumption of service connection due to herbicide exposure to apply.  However, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order for a veteran to qualify for the presumption.  See 78 Fed. Reg. 54,763 (September 6, 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran underwent a VA examination in November 2010 to determine whether his peripheral neuropathy was etiologically related to his service-connected diabetes mellitus.  The Veteran reported having foot pain in the early 1970s, with symptoms that left him unable to walk.  The Veteran reported that the symptoms lasted intermittently for seven years, stopped, then returned again about four to five years prior to his examination.  The VA examiner opined that peripheral neuropathy was probably due to the Veteran's history of alcohol use and was not caused by or a result of diabetes, as he did not meet the criteria for a clinical diagnosis of Type II diabetes at the time of the examination.  Notably, the examiner did not address the Veteran's reports of symptoms of foot pain shortly after separation from service.

After a review of the record, a VA physician stated in a July 2011 opinion that the Veteran met the criteria for a clinical diagnosis of Type II diabetes mellitus.  However, the physician opined that the Veteran's peripheral neuropathy was not due his diabetes and deferred to the rationale in the November 2010 VA examination.  As for whether the Veteran's peripheral neuropathy was aggravated by his diabetes, the VA physician stated that it would be speculative to state that the onset of diabetes aggravated his peripheral neuropathy since symptoms of the neuropathy had been worsening prior to the onset of the Veteran's diagnosis of diabetes.  The physician also did not address the Veteran's initial theory of entitlement and statements from his November 2010 VA examination that he began experiencing symptoms of peripheral neuropathy in the early 1970s shortly after separation from service. 

The Veteran was subsequently granted service connection for Type II diabetes mellitus in an August 2011 rating decision.   

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  

As such, the Board finds that a new examination and medical opinion is necessary to establish whether the Veteran's peripheral neuropathy of the feet is due to either herbicide exposure - with symptoms manifesting within one year of separation from service - or whether it is proximately due to, or aggravated by, his service-connected diabetes mellitus.  Neither VA opinion addressed the Veteran's contentions of having foot pain shortly after separation from service.  And while the VA obtained authorizations from the Veteran to obtain his private treatment records from doctors who provided him treatment for his foot pain in the 1970s, the Veteran's claim file does not indicate whether VA ever attempted to contact the doctors for the Veteran's records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide any available contact information in his possession for Dr. Lester Larson of Decorah, Iowa and Dr. Robert Swaney of Cedar Rapids, Iowa.  Further, request the name and contact information, as well as a properly executed, separate VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the unnamed podiatrist located in Cedar Rapids, Iowa, who has treated the Veteran for his feet.  

Upon receipt of this information, take appropriate action to contact the identified providers and request all relevant records from the above doctors, as well as Dr. Weidiman of Vinton, Iowa.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If VA is unable to obtain the private medical records from any of these doctors, the RO should note such efforts in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of any peripheral neuropathy of the lower extremities.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current peripheral neuropathy of the lower extremities manifested to a degree of 10 percent or more within one year of separation?

(b)  If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that any current peripheral neuropathy of the lower extremities is proximately due (caused by) to the Veteran's service-connected diabetes mellitus?

(c)  If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that any current peripheral neuropathy of the lower extremities has been aggravated beyond its normal progression by the Veteran's service-connected diabetes mellitus? 

In answering this question, the examiner should consider the Veteran's lay assertions of experiencing pain in his feet in the early 1970s after separation from active service.  Further, the examiner should note that the Veteran's exposure to herbicides during service is presumed.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

